DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 4/8/22.  Claims 1-3, 5-7, 9-15, 17 and 18 were presented for consideration.

Allowable Subject Matter.
The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3, 5-7, 9-15, 17 and 18 are allowed.  The prior art does not disclose a network access method (claim 1) / mobile terminal that executes a network access method (claim 10) for speech recognition service based on artificial intelligence, including:
judging whether there is available IP address information in an IP buffer module when a speech recognition request is received, wherein the IP buffer module is configured to buffer IP address information used for a speech recognition performed successfully last time;
performing an identity authentication on the available IP address information after it is judged that there is the available IP address information in the IP buffer module,
wherein the identity authentication verifies that the available IP address information is the IP address of the speech recognition service;  and accessing the speech recognition service via the available IP address information passing the identity authentication;  and 
wherein judging whether there is available IP address information in the IP buffer module includes: determining whether a network access manner of the speech recognition performed successfully last time using the buffered IP address information is the same as the network access manner of the current speech recognition request; wherein the network access manner comprises at least one of a WiFi network and a mobile data network.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached Mon – Thurs 12pm – 5pm.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A SHAW/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455